Citation Nr: 1505323	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-13 874A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine

THE ISSUES

1.  Entitlement to an effective date earlier than February 4, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than February 4, 2009, for the grant of Chapter 35 Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to September 1957.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2008 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, he testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., a Travel Board hearing.  A transcript of the hearing is of record.

In May 2014, the Board remanded these claims for further development and consideration.  At the time, however, the Veteran was seeking an effective date earlier than July 18, 2012, for the grant of DEA benefits.  The May 2014 decision also denied numerous other claims, but reopened and remanded a claim for service connection for a low back disability.  In October 2014, the Board denied this other claim on its merits, also denied an effective date earlier than February 4, 2009 for the TDIU - but on a schedular basis only.  The ancillary issue of entitlement to an earlier effective date for the TDIU on an extra-schedular basis instead was remanded for further development, namely, for referral to the Director of the Compensation and Pension (C&P) Service for an extra-schedular determination.  As well, since the DEA claim was inextricably intertwined, it also was remanded.

In November 2014 the RO issued a rating decision assigning an earlier effective date of February 4, 2009, for the grant of the DEA benefits, so this claim now concerns whether the Veteran is entitled to an even earlier effective date, which also as mentioned is the effective date for his TDIU that is still at issue as well.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 4, 2009, the Veteran's then service-connected disabilities, alone, are not shown to have resulted in a level of functional impairment sufficient to preclude him from obtaining or maintaining substantially gainful employment.

2.  Prior to February 4, 2009, he did not have total disability that was permanent in nature and did not die during this period.


CONCLUSIONS OF LAW

1.  The criteria are not met for an extra-schedular TDIU prior to February 4, 2009.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(b), 4.18, 4.19 (2014).

2.  The criteria also are not met for an effective date earlier than February 4, 2009, for the DEA benefits under Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. § 3501, 3510 (West 2014); 38 C.F.R. § 3.807, 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


Here, with respect to the TDIU claim, the Veteran was provided this required notice and information in a November 2009 letter, prior to the initial adjudication of this claim in the August 2012 rating decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his attorney consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's VA treatment records, Social Security Administration (SSA) records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  This includes records specific to the period at issue in this case.

The Board referred the issue of entitlement to an extra-schedular TDIU prior to February 4, 2009, to the Director of the C&P Service for this special consideration.  However, no VA medical examination or opinion has been obtained addressing the functional impact of the Veteran's then service-connected disabilities during the relevant time period.  See VBA Fast Letter 13-13 (Jun. 17, 2013) (stating VA's policy not to ask an examiner to opine on whether the Veteran is unemployable due to his or her service-connected disabilities, but instead to request that the examiner comment on the functional impairment caused solely by the 
service-connected disabilities).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the duty to assist may include developing medical evidence through a "retrospective" medical evaluation in situations where there is a lack of medical evidence for the time period being rated.  Chotta v. Peake, 22 Vet. App. 80 (2008).  In this case, however, a retrospective opinion is not warranted.  

First, for the period in question, the Veteran was service connected for bilateral pes planus (flat feet), left knee degenerative joint disease (DJD, i.e., arthritis), right knee degenerative joint disease, partial ankylosis of the left index finger, and a scar in the left pretibial area.  The available medical evidence from this period only contains findings relating to his knees, and those findings do not include range of motion measurements or assessments of stability.  Second, unlike the facts in Chotta, there are no lay statements generated during the appeal period that an examiner could use to otherwise assess the functional impact of service-connected disabilities for that period.  Given this dearth of contemporaneous evidence for a potential VA examiner to evaluate, remanding for a retrospective opinion is unnecessary.  See Chotta at 85, citing 38 U.S.C. § 5103A(a)(2) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.").

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to the claim for an earlier effective date for the award of DEA benefits, as discussed below, the facts are not in dispute and the law as mandated by statute is dispositive of this claim.  Therefore, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


II.  Extra-schedular TDIU

During the period at issue from October 6, 2008, through February 3, 2009, the Veteran was service connected for bilateral pes planus at 30 percent, partial ankylosis of the left finger at 10 percent, and a scar in the left pretibial area at 0 percent.  From December 4, 2008, through February 3, 2009, he was also service connected for left knee degenerative joint disease at 10 percent and right knee degenerative joint disease also at 10 percent.  Prior to December 4, 2008, his combined rating was 40 percent.  From that date through February 3, 2009, his combined rating instead was 50 percent.  See 38 C.F.R. § 4.25.

As noted in the Board's October 2014 decision and remand, the Veteran first filed an actual claim for a TDIU in correspondence received on October 6, 2009.  He nevertheless is not precluded from obtaining an earlier effective date up to one year prior to October 6, 2009, if it is shown he was entitled to this benefit within that immediately preceding year.  See 38 C.F.R. § 3.400(o)(2).  In fact, he first met the schedular criteria for a TDIU on February 4, 2009, which is the effective date the RO assigned, so within that preceding year.  But prior to February 4, 2009, he did not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Nor is there evidence in the claims file of an informal claim for a TDIU prior to October 6, 2008.  Consequently, the only possible avenue of recovery for him for an effective date between October 6, 2008 and February 4, 2009, would be to establish his entitlement to a TDIU on an 
extra-schedular basis under the special provisions of § 4.16(b).

When a Veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must assess whether there are circumstances in this Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability prior to February 4, 2009.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

For a Veteran to prevail on a claim for a TDIU on an extra-schedular basis, the record must reflect some factor that takes his case outside the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, supra.

Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Consequently, the Board did this referral in October 2014.  In November 2014, however, the Director of the C&P Service responded with a statement that the record does not demonstrate that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation during the time period at issue.  The Board concurs with this finding.  Of the limited evidence available from this earlier period, VA treatment records from December 2008 reflect complaints of chronic bilateral knee pain.  Examination revealed a medial bony prominence, greater on the right than left.  There also was mild crepitus during range-of-motion testing.  Stress to right knee elicited pain at lateral joint space, and stress to left knee elicited some discomfort beneath the patella.  There was no finding from the treating physician as to functional impairment, however, and there are no treatment records addressing the functional impairment owing to the other service-connected disabilities of pes planus, partial ankylosis of the left index finger, and the scar in the left pretibial area.  There also are no lay statements from this earlier timeframe addressing the effect of the service-connected disabilities on the Veteran's occupational functioning.

Notably, treatment records dated in November and December 2008 show the Veteran reported spending a lot of time using his computer.  In addition, on his TDIU application (VA Form 21-8940) dated in November 2009, he reported having a level of education that included one year of college.  When viewed collectively with his prior work history as a postal clerk, this evidence indicates he was capable of performing the mental and physical acts associated with working a sedentary job in an office environment between October 2008 and February 2009.  That is, his service-connected disabilities did not prevent him from spending a lot of time sitting and working at a computer.  His educational level and work history reflect a capability of performing administrative duties in an office environment, and there is no indication that his service-connected disabilities, being physical in nature, adversely impacted his ability to perform such duties, certainly not to the point of being unable of doing them.  Therefore, an extra-schedular TDIU prior to February 4, 2009, is not appropriate.

III.  Chapter 35 DEA Benefits

Basic eligibility for DEA benefits may be established for a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability or who died while a disability so evaluated was in effect, or who died of a service-connected disability.  38 U.S.C.A. § 3501(a) (West 2014); 38 C.F.R. § 3.807, 21.3021(a) (2014).

At present, the Veteran has established eligibility for DEA benefits from February 4, 2009, coincident with the TDIU assigned to him from that date.  Because of the Board's conclusion that an effective date earlier than February 4, 2009, is not warranted for the TDIU, he does not have a total disability rating prior to this date that would give rise to earlier eligibility for DEA benefits.  Obviously, he is also still alive, and therefore eligibility cannot be alternatively established based on the criteria that concern the death of a Veteran.  Therefore, this claim also must be denied.


ORDER

An effective date earlier than February 4, 2009, for the TDIU is denied.

Eligibility for DEA benefits under Chapter 35, Title 38, of the United States Code, prior to February 4, 2009, also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


